          Case 1:21-cv-05123-AJN Document 8 Filed 07/02/21 Page 1 of 1




                                                                                 7/2/21


July 2, 2021                                                                  Dennis C. Hopkins
                                                                      DHopkins@perkinscoie.com
                                                                            D. +1.212.262.6916
                                                                            F. +1.212.977.1646

VIA ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
                                                                              7/2/21
Re:    Lawrence Young v. Wyze Labs, Inc.,
       Case No. 1:21-cv-05123

Defendant Wyze Labs, Inc.’s Request for Extension of Time to Respond to the Complaint

Dear Judge Nathan:

We represent Defendant Wyze Labs, Inc. (“Defendant”) in the above-referenced action. We SO ORDERED.
write to request an extension of time to respond to the Complaint in this action until August 9,
2021. The current date by which a response to the Complaint is due is July 9, 2021. Defendant
needs additional time to investigate the allegations of the Complaint and has conferred with
counsel for the plaintiff, who consents to this request. Defendant has made no previous request
for an extension in this matter.

Thank you for your consideration.

Very truly yours,

/s/ Dennis Hopkins
Dennis Hopkins

DCH:llm

cc:    All Counsel of Record (via ECF)
